DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alex E. Wolcott (Reg.#75,571) on 05/09/2022.
The application has been amended as follows: 
Listing of Claims:	

1. (Previously Presented) A method in a network deployment providing mobile edge computing, said method comprising: detecting a handover of a communication endpoint from a first gateway to a second gateway by controlling receipt of a handover related message indicative of an upcoming handover of said communication endpoint from said first gateway to said second gateway, wherein the handover related message comprises indications of a user, a user equipment address, and an identifier; determining, whether an ongoing mobile edge computing related application session of said communication endpoint is routed by said first gateway; checking, upon positive result of said determining, whether said ongoing mobile edge computing related application session fulfills a predetermined condition; and initiating, upon positive result of said checking, a swap of said ongoing mobile edge computing related application session from said first gateway and a first mobile edge computing entity connected to said first gateway to said second gateway and a second mobile edge computing entity connected to said second gateway.  
2. (Cancelled)  
3. (Previously Presented) The method according to claim 1, wherein Page 2 of 23said predetermined condition is whether said ongoing mobile edge computing related application session tolerates a change of an associated mobile edge computing entity.  
4. (Previously Presented) The method according to claim 1, further comprising: requesting, upon positive result of said determining, routing of downlink traffic of said ongoing mobile edge computing related application session from said first gateway via said second gateway to said communication endpoint; and providing, upon positive result of said determining, routing of uplink traffic of said ongoing mobile edge computing related application session from said communication endpoint via said second gateway to said first gateway.  
5. (Original) The method according to claim 4, wherein in relation to said initiating, said method further comprises controlling transmission of information regarding said routing of said downlink traffic and said uplink traffic of said ongoing mobile edge computing related application session.  
6. (Previously Presented) The method according to claim 5, further comprising: controlling receipt of swap control information indicative of said swap of said ongoing mobile edge computing related application session from said first gateway and a Page 3 of 23first mobile edge computing entity connected to said first gateway to said second gateway and a second mobile edge computing entity connected to said second gateway; and cancelling, upon said receipt of said swap control information, said routing of said uplink traffic of said ongoing mobile edge computing related application session from said communication endpoint via said second gateway to said first gateway.  
7. (Previously Presented) The method according to claim 1, wherein in relation to said determining, said method further comprises requesting, from said first gateway, information as to whether said ongoing mobile edge computing related application session of said communication endpoint is routed by said first gateway; and in relation to said checking, said method further comprises requesting, from said first gateway, information as to whether said ongoing mobile edge computing related application session fulfills said predetermined condition.  
8. (Previously Presented) The method according to claim 1, wherein said ongoing mobile edge computing related application session is associated with an internet protocol address unique in said network deployment, or said ongoing mobile edge computing related application session is associated with an internet protocol address unique for said first mobile edge computing entity and identical for said second mobile edge computing entity.  
9. (Previously Presented) The method according to claim 1, wherein the method is performed at or by said second gateway, or the method is performed in at least one of a LTE and a LTE-A cellular system, or said communication endpoint is a terminal, user equipment, mobile station or modem, said first gateway is a first packet data network gateway or a first serving gateway, or said second gateway is a second packet data network gateway or a second serving gateway, or said first mobile edge computing entity is a first mobile edge computing server or first mobile edge computing functionality, or said second mobile edge computing entity is a second mobile edge computing server or second mobile edge computing functionality.  
10. (Cancelled)
11. (Cancelled)
12. (Cancelled) 
13. (Cancelled) 
14. (Cancelled)
15. (Cancelled)
16. (Previously Presented) An apparatus in a network deployment providing mobile edge computing, comprising: a detecting circuitry configured to detect a handover of a communication endpoint from a first gateway to a second gateway by controlling receipt of a handover related message indicative of an upcoming handover of said communication endpoint from said first gateway to said second gateway, wherein the handover related message comprises indications of a user, a user equipment address, and an identifier; a determining circuitry configured to determine, whether an ongoing mobile edge computing related application session of said communication endpoint is routed by said first gateway; checking circuitry configured to check, upon positive result of said determining circuitry, whether said ongoing mobile edge computing related application session fulfills a predetermined condition; and initiating circuitry configured to initiate, upon positive result of said checking circuitry, a swap of said ongoing mobile edge computing related application session from said first gateway and a first mobile edge computing entity connected to said first gateway Page 8 of 23to said second gateway and a second mobile edge computing entity connected to said second gateway.  
17. (Cancelled) 
18. (Previously Presented) An apparatus in a network deployment providing mobile edge computing, the apparatus comprising: at least one processor; at least one memory including computer program code; and at least one interface configured for communication with at least another apparatus; Page 9 of 23the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform detecting a handover of a communication endpoint from a first gateway to a second gateway by controlling receipt of a handover related message indicative of an upcoming handover of said communication endpoint from said first gateway to said second gateway, wherein the handover related message comprises indications of a user, a user equipment address, and an identifier, determining, whether an ongoing mobile edge computing related application session of said communication endpoint is routed by said first gateway, checking, upon positive result of said determining, whether said ongoing mobile edge computing related application session fulfills a predetermined condition, and initiating, upon positive result of said checking, a swap of said ongoing mobile edge computing related application session from said first gateway and a first mobile edge computing entity connected to said first gateway to said second gateway and a second mobile edge computing entity connected to said second gateway.  
19. (Cancelled)  
20. (Previously Presented) The apparatus according to claim 18, wherein Page 10 of 23said predetermined condition is whether said ongoing mobile edge computing related application session tolerates a change of an associated mobile edge computing entity.  
21. (Previously Presented) The apparatus according to claim 18, wherein the at least one processor, with the at least one memory and the computer program code, are configured to cause the apparatus to perform: requesting, upon positive result of said determining, routing of downlink traffic of said ongoing mobile edge computing related application session from said first gateway via said second gateway to said communication endpoint, and providing, upon positive result of said determining, routing of uplink traffic of said ongoing mobile edge computing related application session from said communication endpoint via said second gateway to said first gateway.  
22. (Previously Presented) The apparatus according to claim 21, wherein in relation to said initiating, the at least one processor, with the at least one memory and the computer program code, are configured to cause the apparatus to perform: controlling transmission of information regarding said routing of said downlink traffic and said uplink traffic of said ongoing mobile edge computing related application session.  
23. (Previously Presented) The apparatus according to claim 22, wherein the at least one processor, with the at least one memory and the computer program code, are configured to cause the apparatus to perform: controlling receipt of swap control information indicative of said swap of said ongoing mobile edge computing related application session from said first gateway and a first mobile edge computing entity connected to said first gateway to said second gateway and a second mobile edge computing entity connected to said second gateway, and cancelling, upon said receipt of said swap control information, said routing of said uplink traffic of said ongoing mobile edge computing related application session from said communication endpoint via said second gateway to said first gateway.  
24. (Previously Presented) The apparatus according to claim 18, wherein in relation to said determining, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform requesting, from said first gateway, information as to whether said ongoing mobile edge computing related application session of said communication endpoint is routed by said first gateway, and in relation to said checking, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform requesting, from said first gateway, information as to whether said ongoing mobile edge computing related application session fulfills said predetermined condition.  
25. (Previously Presented) The apparatus according to claim 18, wherein said ongoing mobile edge computing related application session is associated with an internet protocol address unique in said network deployment, or said ongoing mobile edge computing related application session is associated with an internet protocol address unique for said first mobile edge computing entity and identical for said second mobile edge computing entity.  
26. (Cancelled) 
27. (Cancelled) 
28. (Cancelled) 
29. (Cancelled) 
30. (Previously Presented) A computer program product embodied on a non- transitory computer-readable medium, said product comprising computer-executable computer program code which, when the program is run on a computer, is configured to cause the computer to carry out the method according to claim 1.  
31. (Cancelled)

Notice of Pre-AIA  or AIA  Status



The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 16, 18, 20-25 and 30 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 16-23, filed 02/07/2022, with respect to Claims 1, 3-9, 16, 18, 20-25 and 30 with respective to “controlling receipt of a handover related message indicative of an upcoming handover of said communication endpoint from said first gateway to said second gateway” and “wherein the handover related message comprises indications of a user, a user equipment address, and an identifier” have been fully considered and are persuasive. The rejections of claims 1, 3-9, 16, 18, 20-25 and 30 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-9, 16, 18, 20-25 and 30 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Guist et al. (NEC Europe LTD MEC mobility Management see NPL filed on 08/22/2018), which directed mobility management in a MEC system. There are three types of mobility have been identified as part of the MEC scope. First, with session continuity as per requirements, the MEC system shall be able to maintain connectivity between a UE and a Page 18 of 23MEC application instance when the UE performs a handover to another cell associated with the same MEC server. For an application's instance mobility, as per requirements, when the MEC system supports the feature SmartRelocation, the MEC management functionality shall support the relocation of a MEC application instance from one MEC server to a different MEC server within the MEC system. For an application's state mobility, as per requirements, the MEC system shall support two instances of a MEC application running on different MEC servers to communicate with each other; 
Shi et al. (US 2018/0270720 A1), mobile edge platform switching method, apparatus, and system. After receiving an uplink data packet of the UE forwarded by a second MEC platform, the first MEC platform determines that mobile edge platform switching is to be performed. The first MEC platform sends a switching request message to the second MEC platform, where the switching request message carries an APP identity, an IP address of a source APP instance, and an IP address of the UE. The second MEC platform determines a target APP instance based on the APP identity in the switching request message. The second MEC platform sends a switching notification message to the target APP instance to notify the target APP instance that the UE is about to switch to the second MEC platform, and the target APP instance provides a service for the UE. After receiving the switching notification message, the target APP instance synchronizes context information of the UE with the source APP instance. After completing the synchronization of the context information of the UE, the target APP instance sends a switching notification response message to the second MEC platform. The second MEC platform updates a route rule of Page 19 of 23the UE so as to route the uplink data packet of the UE to the target APP instance. After completing the update of the route rule, the second MEC platform sends a route rule update indication message to the first MEC platform. After the source APP instance and the target APP instance synchronize the context information of the UE, the source APP instance sends a route rule update indication message to the first MEC platform. Based on the route rule update indication messages sent by the second MEC platform and the source APP instance, the first MEC platform deletes a route rule of the UE stored by the first MEC platform.
None of these references, take alone or in combination, teaches the claims as, to “controlling receipt of a handover related message indicative of an upcoming handover of said communication endpoint from said first gateway to said second gateway” and “wherein the handover related message comprises indications of a user, a user equipment address, and an identifier” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


May 13, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478